                             UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA


DWAIN LAMMEY,                                   Case No. 2:21-cv-00857-WBS-DMC
                Plaintiff,                       ORDER GRANTING STIPULATION
                                                 TO EXTEND TIME TO RESPOND
      v.                                         TO INITIAL COMPLAINT
JNZ HOSPITALITY, LLC, a California               [L.R. 144 (A)]
Limited Liability Company,
                                                Complaint Served:         May 19, 2021
                                                Current Response Date: Jul. 7, 2021
                Defendants.
                                                New Response Date:         Aug. 6, 2021


      In light of the Parties’ Stipulation and good cause appearing therefor, the Court
hereby GRANTS the Parties’ Stipulation and ORDERS that Defendant JNZ Hospitality,
LLC shall have an extension of time of thirty (30) days in which to respond to Plaintiff’s
Complaint to August 6, 2021.


IT IS SO ORDERED


Dated: June 29, 2021
